Citation Nr: 1112290	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  06-13 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1952 to March 1972.  He died in December 2003.  The Appellant is his surviving spouse (widow).  She appealed to the Board of Veterans' Appeals (Board) is from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board advanced this case on the docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In September 2009, the Board remanded the claims the RO via the Appeals Management Center (AMC) for additional development - including especially to provide additional Veterans Claims Assistance Act (VCAA) notice.


FINDINGS OF FACT

1.  The Veteran's certificate of death shows he died in December 2003 as a result of a left lung mass, possible carcinoma.  Other significant conditions contributing to his death but not resulting in the underlying cause of his death were chronic obstructive pulmonary disease (COPD), hypertension, prostate cancer, and sepsis.

2.  At the time of his death, the Veteran was service connected for bilateral glaucoma, a fungus infection of his feet, and hemorrhoids.


3.  There is no probative, i.e., competent and credible, medical or other evidence suggesting the condition that caused the Veteran's death - his ultimately fatal lung mass, either originated during his military service, within one year of his discharge, or was otherwise related to his service.

4.  The Veteran was not evaluated as being totally disabled as a result of a 
service-connected disability(ies) or in receipt of a total disability rating based on individual unemployability (TDIU) for 10 continuous years immediately preceding his death, was not rated as being totally disabled continuously for a period of no less than five years from the date of his discharge from active duty, and was not a former prisoner of war who died after September 30, 1999.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by his military service, or that may be presumed to have been incurred in service, did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2010). 

2.  The criteria are not met for DIC under the provisions of 38 U.S.C.A. § 1318.  38 U.S.C.A. §§ 1318, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 3.102 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

With regards to the claim of entitlement to DIC pursuant to 38 U.S.C.A. § 1318, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  See also Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); VAOGCPREC 5-2004 (June 23, 2004).

Further regarding claims for DIC benefits, including concerning the other claim at issue in this appeal for cause of death, § 5103A VCAA notice must include:  (1) a statement of the conditions, if any, for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

A March 2004 letter from the RO advised the Appellant of the type of evidence needed to substantiate her claims and explained what evidence VA was obligated to obtain or to assist her in obtaining and what information or evidence she was responsible for providing.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).  It further deserves mentioning that the RO issued that March 2004 VCAA notice letter before initially adjudicating her claims in the June 2004 decision at issue in this appeal, so in the preferred sequence.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  


The Board remanded the claims in September 2009 to provide additional VCAA notice, in particular to comply with the holding in Hupp, supra, and to advise the widow-appellant of all elements of her claims, including concerning the downstream effective date (since there is no downstream disability rating element).  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  And, on remand, she received this additional notice in an April 2010 letter.  So there was substantial compliance with this remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Moreover, since providing that additional Hupp and Dingess notice in April 2010, the AMC has gone back and readjudicated the appellant's claims in the January 2011 supplemental statement of the case (SSOC) - including considering any additional evidence received in response to that additional notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (both indicating that a subsequent readjudication of the claims - including in an SSOC, after providing all necessary additional VCAA notice, effectively rectifies ("cures") the inadequacy or incompleteness of the notice that was provided prior to the initial adjudication of the claims).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the Appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the 
use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an Appellant, the error must nonetheless be examined in the context of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because: (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post- adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non- prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the Appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Board sees that the RO/AMC has not obtained an opinion regarding the etiology of the Veteran's ultimately fatal lung mass.  In DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require VA to assist a claimant in obtaining a medical opinion for a DIC claim, but that it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a Veteran, and therefore does not pertain to a DIC claim.  Id.  But see, too, Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008) (holding that in the context of a DIC claim, VA also must consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to obtain an opinion when no reasonable possibility exists that such assistance would aid in substantiating the claim).

Here, although the Appellant relates the Veteran's lung mass to either alleged carcinogenic effects of his glaucoma medication or to his colds and/or allergies, her lay allegations of this purported correlation are unsubstantiated.  And VA is not obligated to provide a medical opinion where, as here, the supporting evidence of record consists only of unsubstantiated lay allegations of causation, and the specific condition at issue (an ultimately fatal lung mass) is not the type that is readily amenable to mere lay diagnosis or probative comment on etiology.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Duenas v. Principi, 18 Vet. App. 512, 519 (2004).


And further with respect to the duty to assist, the RO and AMC obtained the Veteran's service treatment records (STRs), service personnel records, private treatment records and VA treatment records.  Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.

II.  Service Connection for the Cause of the Veteran's Death

The law provides DIC for a spouse of a Veteran who dies from a service-connected disability.  See 38 U.S.C.A. § 1310.  A service-connected disability is one that was incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain chronic conditions, including lung cancer (a type of malignant tumor), will be presumed to have been incurred in service if manifested to a compensable degree of at least 10- percent disabling within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 C.F.R. § 3.312(a).  

A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. See 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id.

It is recognized there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

To establish her entitlement to cause-of-death benefits, the Appellant must somehow link the Veteran's death to his military service.  Cf. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  As a lay person, she does not have the necessary medical training and/or expertise to establish this etiological link, herself.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  See, too, Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).


The Veteran's certificate of death shows he died in December 2003 as a result of a left lung mass, possible carcinoma.  Other significant conditions contributing to his death, but not resulting in the underlying cause of his death, were COPD, hypertension, prostate cancer, and sepsis.  At the time of his death, he was service connected for bilateral glaucoma, fungus infection of the feet, and hemorrhoids.

Neither the Appellant nor the record suggests the Veteran's death was in any way attributable to his fungus infection of the feet or hemorrhoids, for which, as mentioned, he was service connected upon his death.  Hence, the Board finds that his death was not caused by or substantially or materially contributed to by either of these service-connected disabilities.  See 38 C.F.R. § 3.312(a).

That said, the Appellant has asserted several theories of entitlement to service connection for the cause of the Veteran's death.  In her June 2005 Notice of Disagreement (NOD), she essentially claims the Veteran's eye drops used to treat his glaucoma had ultimately fatal carcinogenic effects.  In the March 2011 Written Brief, her representative suggests the Veteran's ultimately fatal lung mass may have been attributable to his history of colds and cold-related conditions, including allergies and chest and nasal congestion.

According to his certificate of death, the date of onset of the Veteran's ultimately fatal lung mass is unknown.  However, for the reasons and bases discussed below, the record does not suggest this ultimately fatal lung mass was directly or even presumptively incurred in service, so unrelated to his service.


The Veteran's STRs are unremarkable for any indications of such a lung mass, either in the way of a relevant subjective complaint or objective clinical finding such as a pertinent diagnosis.  His November 1971 and January 1972 medical board examinations included a review of his medical history and are completely unremarkable for any indication of such a lung condition.  These records, therefore, provide evidence against his widow-appellant's claim.  See Struck v. Brown, 9 Vet. App. 145 (1996).

Furthermore, even though the Veteran's VA treatment records indicate he received treatment at VA facilities for various health conditions somewhat regularly, these records are equally unremarkable for any relevant diagnosis.  Indeed, his autopsy report indicates the day before his death in December 2003, he was admitted to the hospital for pneumonia, but was found to have a new 4cm left hilar mass, more likely carcinoma.  So this suggests his ultimately fatal lung mass was of relatively recent origin, far removed from his service, in turn providing additional evidence against his widow-appellant's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

Additionally, the Appellant has failed to show continuity of symptomatology during the many years since service to otherwise support service connection for this lung mass.  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third requirements to link a current disability, the first requirement, to service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

There also is no evidence of a malignant tumor within one year of the Veteran's discharge from service, certainly not to the required compensable degree of at least 10-percent disabling, to otherwise warrant presuming a cancerous lung mass was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Supporting medical nexus evidence is not required in every instance, so categorically, to show this required linkage between a claimed disability (or, here, an ultimately fatal condition) and the Veteran's military service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  But as already alluded to, it is required when, as here, (1) a layperson is not competent to identify the medical condition (as would be the case if the claim, instead, concerned for example a broken leg, separated shoulder, tinnitus (ringing in the ears), pes planus (flat feet), varicose veins, etc.), (2) the layperson is not reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time does not support a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board is sympathetic to the widow-appellant's claim.  However, as she has not submitted any supporting medical evidence suggesting, much less confirming or indicating, there was some relationship or correlation between the Veteran's ultimately fatal lung mass and his military service, she has not established her claim, nor is she entitled to a VA opinion concerning her claim.

Therefore, the Board finds that there is no probative medical evidence suggesting the condition that caused the Veteran's death - his ultimately fatal lung mass, either originated during his military service or was otherwise related to his service.  And because the preponderance of the evidence is against the Appellant's claim of entitlement to service connection for the cause of his death, the benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
 

III.  DIC under the provisions of 38 U.S.C.A. § 1318

VA will pay DIC benefits to the surviving spouse of a deceased Veteran who was in receipt of, or entitled to receive, compensation, at the time of his death for a service-connected disability that was rated totally disabling - if the disability was continuously rated totally disabling for a period of 10 or more years immediately preceding death; was rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or if the Veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.

For purposes of DIC benefits under 38 U.S.C.A. § 1318, "entitled to receive" means that, at the time of death, the Veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because:  (1) VA was paying the compensation to his dependents; (2) VA was withholding the compensation under authority of 38 U.S.C.A. § 5314 to offset his indebtedness; (3) he had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date; (4) he had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because his whereabouts was unknown, but he was otherwise entitled to continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determined that benefits were payable under 38 U.S.C.A. § 5309.  See 38 C.F.R. § 3.22(b).  Also, "rated by the VA as totally disabling" includes a total disability rating on the basis of individual unemployability (TDIU).  38 C.F.R. § 3.22(c).  Further, except with respect to a claim for benefits under the provisions of 38 U.S.C.A. § 1318 and certain other cases, issues involving a survivor's claim for death benefits will be decided without regard to any prior disposition of those issues during the Veteran's lifetime.  38 C.F.R. § 20.1106.

According to 38 C.F.R. § 3.22, the Veteran must have been receiving, or entitled to receive, compensation benefits at the time of his death; the Appellant cannot establish entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 by showing "hypothetical" entitlement.  Rodriguez v. Peake, 511 F.3d 1147, 1156 (Fed. Cir. 2008).

With the above criteria in mind, the Board notes that the Veteran separated from military service in March 1972; he was not a prisoner of war (POW), and his combined rating at the time of his death in December 2003 was 100 percent, but just effectively since September 1999.  Specifically, he had been service connected for bilateral glaucoma at 100 percent since September 1999; and while he was also service-connected for fungus infection of the feet and hemorrhoids, both of these disabilities had been rated as noncompensable (i.e., 0-percent disabling).  Thus, he had the required total rating when he died, but he had not had it for the required 10 years.  His 100 percent rating for glaucoma had only been in effect for a little over 4 years, so he unfortunately fell almost 6 years short of the 10-year requirement under § 1318(b).

The Appellant argues the Veteran had been in receipt of a total disability rating for his glaucoma for much longer, indeed, since April 1972.  And as proof of this, she points to the fact that he had retired in March 1972 on account of this condition and was awarded a 100 percent disability rating for this service-connected disability.  So she is maintaining he was totally disabled from his discharge from service until his death.  See her representative's March 2011 Written Brief.  


While it is correct that a July 1972 rating decision originally awarded service connection for the Veteran's glaucoma and assigned an initial disability rating of 100 percent, effective April 1972, this disability rating was not maintained for at least 5 years, as his disability was found to be more or less severe at various periods in time.  Following the July 1972 rating decision assigning an initial 100 percent disability rating for the glaucoma, a September 1972 rating decision decreased this rating to 40 percent, prospectively effective as of December 1972.  An August 1981 rating decision confirmed and continued this 40 percent rating, but a June 1990 rating decision increased the rating to 60 percent, retroactively effective from February 1990.  A May 1994 rating decision increased the rating to 100 percent, retroactively effective from October 1993, but a May 1995 rating decision decreased the rating to 60 percent, prospectively effective as of September 1995.  A June 1997 rating decision further decreased the rating to 50 percent, prospectively effective as of July 1997.  And finally, a June 2000 rating decision increased the rating to 100 percent, its final level, retroactively effective from September 1999 - which was his disability rating when he died in December 2003.

Furthermore, concerning the question of whether the Veteran was "entitled to receive" compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding his death, according to the only subsection of 38 C.F.R. § 3.22 potentially applicable in this case, "entitled to receive" means that, at the time of his death, he had a service-connected disability rated totally disabling by VA but was not receiving compensation because he had applied for compensation but had not received total disability compensation due solely to CUE in a VA decision concerning the issue of disability evaluation or effective date.  See 38 C.F.R. § 3.22(b)(3).


Here, though, there is no specific contention that any of the RO's rating decisions promulgated during the Veteran's lifetime were clearly and unmistakably erroneous.  Previous determinations that are final and binding will be accepted as correct in the absence of collateral attack by showing the decision involved CUE.  38 C.F.R. § 3.105(a).  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  And while the provisions of 38 C.F.R. § 3.22 do not preclude the Appellant from arguing that prior rating decisions involved CUE, a claim of CUE has not been made.  An insufficient pleading of CUE should be dismissed, but the dismissal should be without prejudice to refiling.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393, (2006).

Therefore, given the fact that the Veteran was not evaluated as being totally disabled as a result of a service-connected disability or in receipt of a TDIU for 10 continuous years immediately preceding death, was not rated as being totally disabled continuously for a period of no less than five years from the date of discharge from active duty, and was not a former POW who died after September 30, 1999, entitlement to DIC under 38 U.S.C.A. § 1318 is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).

Consequently, the Board finds that entitlement to DIC benefits under § 1318 is not warranted, and there is no doubt to be resolved in the widow-appellant's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



ORDER

The claim for service connection for the cause of the Veteran's death is denied.

The claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 also is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


